 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   JANICE DENISE BROWN,                          )   Case No.: 1:17-cv-01001-EPG
                                                   )
10                  Plaintiff,                     )   ORDER AWARDING EQUAL ACCESS TO
                                                   )   JUSTICE ACT ATTORNEY FEES AND
11          vs.                                    )   EXPENSES PURSUANT TO 28 U.S.C. §
                                                   )   2412(d) AND COSTS PURSUANT TO 28
12   NANCY A. BERRYHILL, Acting                    )   U.S.C. § 1920
     Commissioner of Social Security,              )
13                                                 )   (ECF No. 29)
                    Defendant                      )
14                                                 )
                                                   )
15

16          Based upon the parties’ Stipulation for the Award and Payment of Equal Access to

17   Justice Act Fees, Costs, and Expenses, (ECF No. 29):

18          IT IS ORDERED that fees and expenses in the amount of $3,750.00 as authorized by 28

19   U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be awarded subject to the terms of

20   the Stipulation.

21

22   IT IS SO ORDERED.

23
        Dated:     February 8, 2019                         /s/
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26

27
                                                   -1-
28
